 



EXHIBIT 10.15

[DOUBLECLICK LOGO]

As of December 12, 2003

John Healy
DoubleClick Inc.
111 Eighth Avenue
New York, NY 10011

Dear John:

     This letter agreement will confirm our understandings and obligations in
connection with your separation from DoubleClick Inc. As used in this letter
agreement, “DoubleClick” is defined to include, as appropriate, DoubleClick
Inc., any directly or indirectly held subsidiary, any affiliated entity, and any
successor to any of the foregoing.

     Resignation. You hereby resign, effective immediately, from your position
as Senior Vice President, TechSolution Sales, and from any other currently held
positions with DoubleClick. This letter agreement confirms that you are no
longer an “executive officer” of DoubleClick (as that term is defined in
Rule 3b-7 under the Securities Exchange Act of 1934) and that you no longer
perform a “policy-making function” (as that term is used in Rule 16a-1 under the
Securities Exchange Act of 1934). From today through and including the earlier
of June 30, 2004, or the date upon which you begin new employment, which date
will be the effective date of your termination (the “Termination Date”), you
will continue to be employed by DoubleClick. During the period from today until
December 31, 2003, you will assist in those special projects that will be
designated by DoubleClick’s Chief Executive Officer or President and reasonably
acceptable to you. DoubleClick acknowledges that you will be able to serve in
your new capacity without being present in DoubleClick’s offices on a daily
basis. During the period from January 1, 2004, through June 30, 2004, or the
date upon which you begin new employment, you will be on a leave of absence with
pay (the “Leave Period”). During the Leave Period, you will perform no work for
DoubleClick except as mandated by the CEO and President, will have no
DoubleClick authority, and agree not to bind or attempt to bind DoubleClick as
its agent in any way.

     Separation Pay. In consideration for your agreeing to the terms of this
agreement, you will receive: (a) your regular salary at your current base rate
of pay for the period from today through and including the Termination Date,
provided that in the event that the Termination Date occurs prior to June 30,
2004, the then remaining

 



--------------------------------------------------------------------------------



 



John Healy
As of December 12, 2003
Page 2

unpaid balance shall be paid to you in a lump sum rather than through salary
continuation; and (b) a lump-sum payment of $100,000, based on target
commissions for the first and second quarters of 2004, payable after the
Termination Date ((a) and (b) together the “Separation Pay”). All payments will
be less customary deductions and withholdings.

     You agree to notify me in writing upon your acceptance of employment with
any other employer.

     Stock Sales. You acknowledge that you are familiar with the trading and
reporting requirements applicable to a former Section 16 reporting officer, and
that it is your responsibility to ensure that all applicable filings are made as
required under the federal securities laws. DoubleClick will assist you with
those filings through the Termination Date provided that you notify our Legal
Department not later than the day of the trade. Until February 2, 2004, you
agree to continue to abide by DoubleClick’s insider trading policies, including
all applicable blackout periods, for which purposes you shall remain a “Listed
Employee.”

     Stock Options. This agreement confirms that all stock options granted to
you by DoubleClick prior to the date of this letter will continue to vest
according to their respective terms through and including the December 31, 2003.

     Release of Claims. You, on your own behalf and on behalf of any spouse,
heirs, legal representatives, successors-in-interest, and assigns, waive,
release, and discharge DoubleClick Inc., its present and former subsidiaries,
divisions, departments, affiliated entities, predecessors, partners, joint
venturers, directors, officers, shareholders, agents, employees, successors, and
assigns from any and all claims, rights, demands, debts, obligations, damages or
accountings of whatever nature which you may have, may have had, or, in the
future, may believe you had, against DoubleClick occurring prior to the date of
your signing this agreement, whether known or unknown, asserted or unasserted,
including but not limited to: (a) all claims and liability for any acts that
violated or may have violated your rights under any contract, tort, or other
common law, any federal, state, or local fair employment practices or civil
rights law or regulation, any employee relations statute, executive order, law,
regulation, or ordinance, any workers compensation law, or any other duty or
obligation of any kind, including but not limited to rights created by 42 U.S.C.
§ 1981, Title VII of the Civil Rights Act of 1964 (“Title VII”), the Age
Discrimination in Employment Act (“ADEA”), the Americans with Disabilities Act
(“ADA”), the Family and Medical Leave Act (“FMLA”), the Sarbanes-Oxley Act of
2002, 18 U.S.C. § 1514A, and all other federal, state, and local laws
prohibiting employment discrimination of whatever kind or nature; (b) all
liability for any claims whatsoever which were or may have been alleged against
or imputed to DoubleClick by you or anyone acting on your behalf; (c) all rights
to or claims for wages, commissions, monetary or equitable relief, or

 



--------------------------------------------------------------------------------



 



John Healy
As of December 12, 2003
Page 3

compensatory, punitive, or liquidated damages, or reemployment or reinstatement
in any position; and (d) all rights to or claims for attorneys’ fees, costs, or
disbursements.

On or promptly following the Termination Date, you hereby agree to execute a
separate release in the form attached hereto as Exhibit A. You acknowledge and
agree that DoubleClick’s obligation to pay any Separation Pay to you hereunder
(other than salary continuation) is expressly contingent upon your execution of
the release attached as Exhibit A.

     Confidentiality. You shall keep the terms and conditions of this agreement
strictly confidential. You shall not disclose the terms of this agreement,
except to your tax, finance, or legal advisors, or to your immediate family
members, or to potential new employers, each of whom will also have an
obligation of confidentiality.

     You further recognize and reaffirm that the Employee Covenant of
Confidentiality and the Employee Proprietary Information and Inventions
Agreement you signed pursuant to your employment with DoubleClick continue in
full force and effect. You agree that you will never disclose DoubleClick trade
secret or proprietary information, including but not limited to information in
its databases, technical or scientific information relating to current or future
products, services, or research, business or marketing plans or projections,
earnings and other financial data, personnel information, including executive
and organizational changes, software, computer systems, and programs, and
policies and procedures of DoubleClick.

     Return of Company Property. By signing below, you agree that you will
return to DoubleClick, on or before the earlier of the Termination Date or
December 31, 2003, any documents (including electronic documents, disks, and
files) that you received and/or created as part of your employment with
DoubleClick and that remain in your possession, custody, or control, and you
further agree that you will not, to the best of your knowledge and belief, have
retained (yourself or through an agent) any copies thereof. You further agree
that you will, on or before the earlier of the Termination Date or December 31,
2003, return all tangible company property that remains in your possession,
custody, or control, including but not limited to company-sponsored credit cards
and/or calling cards, cellular telephones, computer equipment, keys, badges, and
any other company property. You agree and understand that your material
compliance with the requirements of this paragraph is an express condition to
your entitlement to the Separation Pay set forth above. We acknowledge that you
will vacate your office following the date of this agreement, and that you may
remove your personal belongings from the company premises at your convenience.
You agree that DoubleClick may, at its discretion, examine all documents and
other materials that you have designated as personal, prior to their removal
from the company premises.

 



--------------------------------------------------------------------------------



 



John Healy
As of December 12, 2003
Page 4

     Non-Solicitation. You agree that for the duration of your employment with
DoubleClick and for a period of one year from your Termination Date, you may not
solicit any DoubleClick employee on behalf of another employer or encourage any
DoubleClick employee to leave the company. Similarly, you agree that for the
same period of continued employment and one-year period from the Termination
Date, you may not solicit any DoubleClick account, on your behalf or on behalf
of any other individual or entity, for the purpose of engaging in “DoubleClick
Competitive Business” (as defined in the following paragraph).

     Non-Competition. You agree that for the duration of your employment with
DoubleClick and for a period of one year following the Termination Date, you may
not, as an employee, agent, consultant, advisor, independent contractor,
partner, officer, director, stockholder, owner, co-venturer, principal,
investor, lender, or guarantor, of any corporation, partnership, or other
entity, directly or indirectly: (a) engage in any business in which any division
of DoubleClick TechSolutions, as of the Termination Date, is engaged or, to your
knowledge, proposes to engage; (b) render services to Merkle, Experian, Next
Action, and iBehavior (the businesses and entities referred to in (a) and
(b) are hereinafter individually and collectively referred to as a “DoubleClick
Competitive Business”); (c) authorize your name to be used in connection with a
DoubleClick Competitive Business; or (d) acquire any debt, equity, or other
ownership interest in any person or entity engaged, to your knowledge, in a
DoubleClick Competitive Business, except that you may own, in the aggregate, not
more than one percent (1%) of the outstanding equity of any publicly traded
entity that is engaged in a DoubleClick Competitive Business as a material part
of such entity’s business. You hereby acknowledge that the scope of this
non-competition obligation is fair and reasonable, and is given in consideration
of the other benefits set forth in this agreement.

     Non-Disparagement. DoubleClick agrees not to disparage your professional or
personal reputation. Similarly, you agree not to disparage DoubleClick or the
professional or personal reputation of any present or former DoubleClick
employee or representative. DoubleClick will consult with you regarding the
dissemination of an internal statement in connection with your departure.

     Duty to Cooperate. You agree to cooperate with DoubleClick in providing
truthful testimony or information with respect to all inquiries or
investigations, claims and litigation pertaining to DoubleClick.

     Indemnification. DoubleClick hereby confirms that, with respect to any
matter in which (i) you are named as a defendant or (ii) your actions as an
officer or employee of DoubleClick are at issue, you will remain entitled to all
indemnification and related protections currently extended to DoubleClick’s
officers under its certificate of incorporation and bylaws. However, DoubleClick
will not (except to the extent

 



--------------------------------------------------------------------------------



 



John Healy
As of December 12, 2003
Page 5

otherwise currently provided in DoubleClick’s certificate of incorporation or
bylaws) be obligated to indemnify or defend you in any instance in which
DoubleClick, in its reasonable discretion exercised in good faith, believes that
you have been involved in an act of fraud, gross negligence, or willful
misconduct.

     Benefits. You are entitled to the following benefits: You will receive a
lump-sum payment equal to 20 days’ salary at your regular base rate of pay, less
customary deductions and withholdings, for accrued but unused Paid Time Off days
through the date of this agreement. You will receive any entitlement under
DoubleClick’s 401(k) plan in accordance with the terms of the plan as applied to
all covered employees. You will be refunded the post-tax value of your cash
balance from contributions, if any, to the Employee Stock Purchase Plan. You
will be reimbursed for any usual and ordinary business expenses incurred in
connection with your employment in accordance with DoubleClick’s expense policy
including the monthly rent payments of $2,645.00 through March 31, 2004, for
your New York City apartment located at 315 West 33rd Street, New York, NY
10001. You will be entitled to retain, and exercise, all stock options vested on
or before the Termination Date in accordance with the terms expressed in the
respective notices of grant of stock option. Your entitlement to stock option
vesting shall cease completely as of that date.

     Your benefits and coverage under the medical insurance arrangements to
which you are subject as of the date of this agreement will continue, under the
current terms and conditions, through December 31, 2003, after which date such
benefits and coverage will cease and you will be eligible to continue such
benefits and coverage at your expense pursuant to the federal law known as
COBRA. During the period from January 1, 2004, through and including the
Termination Date, DoubleClick will pay to you an amount, grossed up, equal to
its current employer portion of your medical insurance coverage. You will be
receiving more detailed information concerning your option to continue your
health coverage under separate cover. Other than the foregoing benefits and the
Separation Pay set forth above, you will not be entitled to any form of payment
or benefit.

     Entire Agreement/Choice of Law/Severability. This agreement contains the
entire agreement between the parties and shall be governed by the laws of the
State of New York without giving effect to its principles of conflicts of law.
You hereby agree that you are subject to the jurisdiction of the courts of the
State of New York. This agreement may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

     Should any provision of this agreement be declared or be determined by any
court of competent jurisdiction to be illegal or invalid, the validity of the
remaining

 



--------------------------------------------------------------------------------



 



John Healy
As of December 12, 2003
Page 6

parts, terms, or provisions shall not be affected thereby and said illegal or
invalid part, term, or provision shall be deemed not to be part of this
agreement.

     Remedy for Breach of Promises. If you commence, continue, join in, or in
any other manner attempt to assert any claim released in this agreement, or
otherwise breach any promises made in this agreement, DoubleClick shall have a
right to the return of all salary paid and the value of all stock options vested
during the Leave Period, and to cease furnishing to you any further salary,
vesting of stock options, and medical insurance coverage described in this
agreement. DoubleClick’s rights under this paragraph are without prejudice to
its other rights, including the continued effect of your release and waiver of
any and all claims against DoubleClick and the right of DoubleClick to seek
preliminary and permanent injunctive relief in court to preclude any irreparable
harm arising out of a violation or threatened violation of this Agreement, and
to seek an award of compensatory and/or exemplary damages arising from any
breaches of this agreement.

     Acknowledgment. You acknowledge by signing this agreement that you have
read it in its entirety, understand all of its terms and conditions, and
knowingly and voluntarily assent to those terms and conditions. Any alterations
to this agreement shall not affect its terms; your signature shall be deemed an
acceptance of its terms without modification. You further acknowledge that you
have been advised of your right to consult with counsel in connection with this
agreement.

     You have 21 days from your receipt of this agreement to consider it (a
period which you may waive) before signing it and returning it to me. In
addition, if you sign this agreement, you have seven days after signing it to
revoke your release and waiver of claims under ADEA by notifying me, in writing.
You understand that, in the event you revoke your release of claims under ADEA,
DoubleClick will be relieved of its obligation to provide you the Separation
Pay. Therefore, the promise to provide to you the Separation Pay will take
effect eight days after you return this signed agreement (assuming you do not
revoke your release of ADEA claims).

     To signify your acceptance of these terms, please sign and date this
agreement in the space provided and return the original to me within 21 days.

 



--------------------------------------------------------------------------------



 



John Healy
As of December 12, 2003
Page 7

     We wish you the best of success in your future endeavors.

              Very truly yours,
 
            DoubleClick Inc.
 
       
 
       

  By:   /s/ Melanie Hughes

     

--------------------------------------------------------------------------------

 

      Melanie Hughes

      SVP, Global Human Resources

     
AGREED TO AND ACCEPTED:
   

   
/s/ John Healy
   

--------------------------------------------------------------------------------

   
John Healy
   

   
December 17, 2003
   

--------------------------------------------------------------------------------

   
Date
   

 